Citation Nr: 0911064	
Decision Date: 03/25/09    Archive Date: 04/01/09

DOCKET NO.  07-26 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than March 18, 1997, 
for the award of service connection and grant of a total 
rating for post-traumatic stress disorder (PTSD).

(The issue of entitlement to vocational rehabilitation 
benefits is the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from August 1967 to August 
1970.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a regional office (RO) rating 
decision of January 2007, which denied an earlier effective 
date for the grant of service connection for PTSD.  
Subsequent readjudications as reflected in the statement of 
the case and supplemental statement of the case have 
characterized the issue as entitlement to an earlier 
effective date for the grant of a total rating for PTSD.  As 
the effective date for both the grant of service connection 
and the total rating is the same date, March 18, 1997, the 
Board has included both aspects of the claim in the issue.  
In December 2008, the Veteran appeared at a hearing held at 
the RO before the undersigned (i.e., Travel Board hearing).


FINDINGS OF FACT

1.  In a decision dated in July 2000, the Board denied the 
Veteran's claim for an effective date earlier than March 18, 
1997, for the award of service connection for PTSD.

2.  The grant of a total (100 percent) rating for PTSD is 
effective March 18, 1997, the effective date of the award of 
service connection for PTSD.  


CONCLUSION OF LAW

Entitlement to an effective date earlier than March 18, 1997, 
for the award of service connection and grant of a total 
rating for PTSD is denied as a matter of law.  38 U.S.C.A. 
§§ 5110, 7104 (West 2002 & Supp. 2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  

In September 2006, the Veteran was provided a letter which 
notified him of the information and evidence needed to 
establish an earlier effective date, in general.  Although 
this notice failed to take into consideration the fact that, 
as discussed below, the issue had been the subject of a prior 
Board decision, failure to comply with the VCAA is not 
prejudicial to the Veteran if, based on the facts alleged, no 
entitlement exists. See Valiao v. Principi, 17 Vet. App. 229, 
232 (2003).  In addition, a Veteran claiming entitlement to 
an earlier effective date is not prejudiced by failure to 
provide a VCAA notice if, based on the facts of the case, 
entitlement to an earlier effective date is not shown as a 
matter of law.  See Nelson v. Principi, 18 Vet. App. 407, 410 
(2004) (per curium).  In this case, the case rests on the 
interpretation of the law, and, in such cases, the VCAA is 
inapplicable.  See Dela Cruz v. Principi, 15 Vet.App. 143 
(2001).  As discussed below, the Veteran is not entitled to 
an earlier effective date as a matter of law.  The Board 
finds, therefore, that failure to provide him with complete 
VCAA notice is not prejudicial to his appeal.  

Earlier Effective Date

By rating decision dated in June 1998, the RO granted 
entitlement to service connection for PTSD and assigned a 50 
percent evaluation with an effective date of October 6, 
1997.  The Veteran first challenged the rating, which was 
ultimately granted to 100 percent by rating decision dated 
in August 1998, with the same October 1997 effective date.  
The Veteran then challenged the October 1997 effective date 
of the 100 percent rating, which the RO ultimately granted 
back to March 18, 1997.  The Veteran appealed the effective 
date.  In a decision dated in July 2000, the Board denied 
the Veteran's claim for an earlier effective date for the 
grant of service connection for PTSD, on the basis that PTSD 
was not clinically shown prior to March 18, 1997.  The 
Veteran did not appeal that decision to the United States 
Court of Appeals for Veterans Claims (Court), and that 
decision is final.  38 U.S.C.A. § 7104 (West 2002).  

The "purpose of the rule of finality is to preclude 
repetitive and belated readjudication of Veterans' benefits 
claims."  Cook v. Principi, 318 F.3d 1334, 1339 (Fed. Cir. 
2002).  There are only two exceptions to the rule of finality 
of VA decisions, i.e., challenges based on CUE in a prior, 
final decision (38 U.S.C.A. §§ 5109A, 7111), and reopened 
claims based on new and material evidence (38 U.S.C.A. 
§ 5108).  Id.  However, where there has been a prior final 
denial, the award of VA benefits may not be effective 
earlier than the date the VA received the particular 
application for which the benefits were granted.  Sears v. 
Principi, 349 F.3d 1326 (Fed. Cir. 2003).  Even if there is 
new evidence supporting an earlier disability date, a 
claimant cannot receive compensation for a time frame 
earlier than the application date of the claim to reopen.  
Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005).  
Therefore, once an effective date has become final, a 
claimant's only recourse is to have the final decision 
revised on the grounds of clear and unmistakable error (CUE).  
Rudd v. Nicholson, 20 Vet. App. 296 (2006).  

In this case, since the final decision was rendered by the 
Board, this can only be done by means of a motion for 
revision based on CUE filed directly at the Board.  See 
38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 20.1400 (2008).  
No such motion has been filed, nor have any of the Veteran's 
written statements contained specific allegations of error in 
fact or law in the July 2000 Board decision, as required for 
a CUE motion.  38 C.F.R. § 20.1404(b) (2008).  Indeed, 
neither the VA nor the Veteran appears to have mentioned the 
July 2000 Board decision at all, despite legal authority 
holding that the RO is collaterally estopped from addressing 
an issue which has been previously decided by the Board.  See 
Herndon v. Principi, 311 F.3d 1121 (Fed. Cir. 2002).  

In sum, the issue of entitlement to an effective date earlier 
than March 18, 1997, for the grant of service connection for 
PTSD was the subject of a prior, final decision by the Board 
in July 2000.  Under the doctrine of res judicata, there can 
be only one valid decision on any adjudicated issue or claim.  
See DiCarlo v. Nicholson, 20 Vet. App. 52 (2006); see also 
Bissonnette v. Principi, 18 Vet. App. 105, 12 (2004) ("In 
essence, the res judicata precedent ensures that a litigant 
may have his or her day in Court, but not two or three.").  
As discussed above, once there is a final Board decision 
addressing an earlier effective date claim, the issue can 
only be revisited in the context of a Board CUE motion.  
DiCarlo, at 57.  The Veteran's other option is to file a 
Motion for Reconsideration with the Board.  See 38 U.S.C.A. 
§ 7103 (West 2002).  Therefore, the appeal must be denied; 
indeed, the RO erred in addressing the issue on the merits.  
See Id., at 58; see also Herndon, supra.  As to an earlier 
effective date for a total rating for PTSD , he is in 
receipt of a 100 percent rating for PTSD effective March 18, 
1997, the effective date of the grant of service connection.  
Under no circumstances may the effective date for a 
disability rating be earlier than the effective date of the 
grant of service connection.  See 38 U.S.C.A. § 5110 (West 
2002 & Supp. 2007).

Consequently, the appellant's claim fails because of absence 
of legal merit or lack of entitlement under the law, and the 
claim is denied as a matter of law.  Sabonis v. Brown, 6 
Vet.App. 426 (1994).


ORDER

Entitlement to an effective date earlier than March 18, 1997, 
for the grant of service connection and award of a total 
rating for PTSD, is denied.   



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


